Citation Nr: 1128650	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-34 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a cold weather injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for residuals of a cold weather injury.  Specifically, the Veteran reports that he was exposed to extreme cold for approximately two weeks while he was stationed in the Republic of Korea.  He states that, following this cold weather exposure, he began to experience bilateral foot discoloration and numbness.  While the Veteran's service personnel records show that he served in the Republic of Korea from March 1964 to March 1965, his service treatment records are negative for any complaints or diagnosis of residuals of a cold weather injury.  However, foot discoloration and numbness are both symptoms which are observable by a layman.  As such, the Veteran's lay statements are competent to demonstrate that he experienced bilateral foot discoloration and numbness during military service and after separation from military service.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").

In addition, the medical evidence of record shows that the Veteran was treated for bilateral claudication on multiple occasions in 2005.  Accordingly, there is competent lay evidence of in-service symptomatology, competent lay evidence of post-service symptomatology, and medical evidence that the Veteran has a current diagnosis of a bilateral lower extremity vascular disorder.  The Veteran has never been provided with a VA medical examination with respect to his claim for residuals of a cold weather injury.  As such, a medical examination is in order to determine whether the Veteran has any currently diagnosed residuals of a cold weather injury which are related to military service.  38 C.F.R. § 3.159(c)(4) (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, in a May 2011 hearing before the Board, the Veteran stated that he was receiving treatment from a private physician for his bilateral foot numbness.  There are no private medical records currently associated with the claims file.  Accordingly, an attempt must be made to obtain these records.  38 C.F.R. § 3.159(c)(1) (2010)

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his residuals of a cold weather injury.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of all pertinent treatment records identified by him in response to this request which have not been previously secured.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The Veteran must be afforded a VA examination to determine the existence and etiology of any residuals of a cold weather injury found.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make this determination must be conducted.  Following a review of the service treatment records and post-service medical records, the examiner must state whether any currently diagnosed residuals of a cold weather injury are related to the Veteran's military service, to specifically include his currently diagnosed bilateral claudication.  This opinion must include an explanation of the basis for the opinion.  If this opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why the opinion cannot be provided without resort to speculation.  The report must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


